Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ELECTION

2.	Applicant’s election without traverse of Group I in the reply filed on 08/20/21 is acknowledged.  Claims 14-16 are cancelled.

3.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

OBJECTIONS

4.	Claim 5 is objected to because of the following informality: a space is missing before 'and' in line 4.  Correction is required.

5.	Claim 13 is objected to because of the following informalities: 'generate plurality' in line 6 and 'a one or more degenerate bases' in lines 7-8 are grammatically incorrect.  Correction is required.

NON-PRIOR ART REJECTION

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A)	Claim 5 is indefinite because of the parenthetical '(or ribo)', as it cannot be determined what is actually required.  Clarification is required.

B)	Claim 6 is indefinite because it is unclear what the relationship is between the 'transformable nucleotides', and the 'degenerate bases' required in claim 1.  Clarification is required.

ALLOWABLE SUBJECT MATTER

7.	Claims 1-4 and 7-12 are allowable.  Claims 5-6 and 13 are free of the prior art, but are rejected for other reasons or objected to.  Independent claims 1 and 13 require use of an oligonucleotide tagging moiety comprising one or more degenerate bases having variable complements when processed by a polymerase, and processing or replicating tagged nucleic acids with the polymerase.  No prior art has been found teaching or suggesting these steps.  Vigneault et al. (US 2014/0357500) discloses methods of single-cell barcoding using partitioning and degenerate oligonucleotide tagging moieties or barcodes, but not disclosed is the use of degenerate bases having variable complements when processed by a polymerase, and processing or replicating tagged nucleic acids with the polymerase.  Richard et al. (US 10,246,702) is made of record as also disclosing the use of degenerate nucleic acid tags or barcodes.

CONCLUSION

 8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784. The examiner can normally be reached Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

10/20/21

/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637